   Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 1 of 8




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
   v.                                )            2:12cr48-MHT
                                     )                (WO)
MICHAEL SMITH                        )

                           OPINION AND ORDER

    This case is before the court on defendant Michael

Smith’s     motion     for        resentencing.          Smith     seeks

compassionate release, that is, a reduction in sentence

to time-served pursuant to 18 U.S.C. § 3582(c)(1)(A),

which    authorizes    courts       in   certain    circumstances        to

reduce a defendant’s sentence based on a finding of

“extraordinary and compelling reasons.”                 Smith contends

that such reasons exist here because of the coronavirus

pandemic;    his     vulnerability       to    severe    illness       from

COVID-19; and the conditions at the prison where he is

incarcerated.        For    the    reasons    explained       below,    the

motion will be denied.

    In    2013,    Smith     was    convicted      of   two   counts    of

deprivation of civil rights, and five additional counts
   Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 2 of 8




related to obstruction of justice.                        The charges stemmed

from    his     brutal       beating           of     a   restrained      Alabama

prisoner       who    died     of    his       injuries,     and   his    efforts

thereafter       to    cover        up   his        wrongdoing.      The    court

sentenced him to a term of 360 months on each of the

civil-rights          counts    and      240        months   on    each    of   the

obstruction-of-justice counts, all to run concurrently.

While the U.S. Sentencing Guidelines called for a life

sentence, the court granted a downward variance to 360

months.    Smith has now served slightly over seven years

of his 30-year sentence.

       Smith    moves    the        court      for    compassionate       release

based primarily on claims that he suffers from health

conditions that increase his vulnerability to severe

illness should he contract COVID-19.                         Smith, who is 46

years old, states that he is a lifetime smoker and

suffers from obesity, high cholesterol, hypertension,

and Type II diabetes.1                   He contends that, given the


    1. The Centers for Disease Control has warned that
certain conditions increase an individual’s risk of
severe illness from COVID-19, including obesity and
Type II diabetes, and lists other conditions that may
                                           2
      Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 3 of 8




conditions at the prison where he is housed, he is at

serious risk of lasting physical impairment or death

from COVID-19, and that his vulnerability to COVID-19

constitutes        “extraordinary         and    compelling        reasons”

justifying        a   sentence       reduction      under     18     U.S.C.

§ 3582(c)(1)(A).          For its part, the government concedes

that Smith’s diabetes and hypertension, in the context

of the coronavirus pandemic, constitute “extraordinary

and     compelling      reasons”      under     § 3582(c)(1)(A),           but

argues that the court should deny a reduction based on




increase the risk, including smoking and hypertension.
See generally People at Increased Risk, Centers for
Disease Control, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-increased-
risk.html (last visited Sept. 2, 2020).      It is not
clear that Smith is obese according to the CDC’s
definition of “obesity” as having a body mass index of
at least 30. Id.   As the government points out, based
on the data in Smith’s medical record, he appears to
have a body mass index below that level.      See Govt.
Resp. (doc. no. 662) at 13 (citing medical records).
Furthermore, his diabetes, which was controlled by
diet, is listed in his medical records as “resolved” as
of March 2, 2020. Medical Records (doc. no. 662-8 at
5); see also Govt. Resp. (doc. no. 662) at 12-13. In
any case, the court’s decision does not turn on his
health.

                                      3
   Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 4 of 8




the sentencing factors in 18 U.S.C. § 3553(a).2

       Section 3582(c)(1)(A) provides that a court “may”

reduce a sentence if, “after considering the factors

set forth in section 3553(a) to the extent that they

are applicable,” it finds “extraordinary and compelling

reasons warrant such a reduction ... and that such a

reduction     is     consistent         with    applicable       policy

statements issued by the Sentencing Commission.”                         By

using the word “may,” the statute clearly vests courts

with    discretion    to    grant   a   reduction     if   the   stated

conditions    are    met;    however,      it   requires     that       the

exercise     of      that     discretion        be     informed          by

consideration of the factors in 18 U.S.C. § 3553(a) to

    2. In its response to the Smith’s motion, the
government also argues that his motion should be
dismissed without prejudice for failure to exhaust
administrative remedies because he filed his motion
sooner than 30 days after filing a request for
compassionate release with the warden.        18 U.S.C.
§ 3582(c)(1)(A) allow a court to grant sentence
reductions “upon motion of the defendant after the
defendant has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” In
any case, this court need not resolve the exhaustion
issue because Smith’s motion fails on the merits.
                                    4
   Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 5 of 8




the extent they are relevant.

       Assuming    that       Smith’s    health        conditions       combined

with     the      threat        of      COVID-19        could       constitute

“extraordinary           and     compelling            factors      warranting

release,” the court nevertheless finds that the balance

of the applicable § 3553(a) factors strongly counsels

against    granting       a    sentence      reduction         here.       First,

“the nature and circumstances of the offense” are truly

horrible.         18    U.S.C.       § 3553(a)(1).             As   this    court

previously         explained,            “Smith          maliciously          and

sadistically, and without any justification, tortured

[inmate]    Mack,       an     inmate    who     had    been     entrusted     to

Smith’s care. ... [O]n two separate occasions, albeit

within    minutes       of     each     other,    he     not     only    ordered

others to beat Mack repeatedly with their fists and

batons, he himself repeatedly beat Mack with a baton,

and, on the last occasion, he even stomped on Mack’s

head.” United States v. Smith, No. 2:12cr48-MHT, 2013

WL 3325776, at *1 (M.D. Ala. July 1, 2013) (Thompson,

J.).       This        last    occasion        occurred        after     several


                                         5
      Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 6 of 8




officers took inmate Mack to the healthcare unit in a

medical cart because he could not walk.                        Smith followed

them,       ordered    the    nurses     to     leave,    and    then    pulled

Mack, in handcuffs, off the bed and stomped on his head

and hands.          After Smith left, the nurses returned and

found       Mack    unconscious      and      bleeding    from    his    skull.

Mack was left braindead and died the next morning of

his injuries.           Smith then undertook extensive efforts

to cover up his crime, instructing his colleagues to

file     false      reports     claiming        that     the    deceased   was

unhandcuffed          and     actively        resisting    throughout       the

beating.

       Given these facts, a lengthy sentence is required

“to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for

the    offense.”        18     U.S.C.        § 3553(a)(2)(A).        Reducing

Smith’s sentence from 360 months to the approximately

86 months--or seven years and two months--he has so far

served would fly in the face of that requirement, even

if     he    were     given     an   additional        sentence     of     home


                                         6
   Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 7 of 8




confinement.        Home confinement--with ready access to

his family and other comforts of home--simply is not a

severe enough punishment for Smith’s horrendous crime.

See 18 U.S.C. § 3553(a)(3).               Furthermore, courts must

consider the need for a sentence “to afford adequate

deterrence       to        criminal       conduct.”         18    U.S.C.

§ 3553(a)(2)(B).            This    need     may    be      particularly

important in the area of excessive-force violations by

correctional staff, who wield enormous amounts of power

over people whose complaints of abuse are likely to be

written off as not credible based on their criminal

records.      A sentence of 87 months is not sufficient

deterrence.      One § 3553(a) factor does weigh somewhat

in Smith’s favor--the need to protect the public from

further    crimes     of    the    defendant.         See    18    U.S.C.

§ 3553(a)(2)(C).        The       court     is     not      particularly

concerned that Smith would commit additional crimes in

the future given that he is unlikely to be employed in

corrections    again.         However,     that    factor    is   heavily

outweighed by the others discussed above.


                                    7
   Case 2:12-cr-00048-MHT-TFM Document 670 Filed 09/03/20 Page 8 of 8




    The court is not insensitive to the danger posed by

the coronavirus pandemic to prisoners who, like Smith,

are forced to live in close quarters, especially those

who may have health conditions that put them at an

elevated    risk     of    serious       illness    from       COVID-19.

However, given the severity of Smith’s crime, the court

declines   to   exercise     its    discretion      to   grant    him    a

sentence reduction at this time.

                                   ***

    Accordingly, it is ORDERED that defendant Michael

Smith’s    motion    for    resentencing      (doc.      no.    654)    is

denied.

    DONE, this the 3rd day of September, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                    8
